DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (hereinafter “Visco”) (U.S. Pub. No. 2011/0269007, cited by Applicant) in view of Salot et al. (hereinafter “Salot”) (U.S. Pub. No. 2008/0153000A1, cited by Applicant).
Regarding claims 1, 2, 7, 10 and 12, Visco teaches a battery cell comprising a cathode 110 and a protected anode 130 (anode cell) includes a lithium electro-active component 132 (anode), such as a lithium metal foil, hermetically sealed inside an anode enclosure 138 (container) which has at least one wall component defined by a water impermeable lithium ion conducting protective membrane architecture 134 (second portion; lid) and a second wall component referred to herein as the anode backplane 136 (first portion). The enclosure 138 is sealed about the lithium foil 132 via a seal structure 135 (seal) interfacing with the anode backplane 136 and the protective membrane 134 (see paragraph 64; FIG. 2A).  The backplane 136 may be a current collector (see paragraph 64).  The seal structure 135 may be a compliant seal structure compliant to changes in anode thickness (see paragraph 85).  
The cell includes an inter-electrode region 120 for receiving seawater from the external environment in which the cell is activated, and therein the seawater directly contacts at least a portion of the protective membrane exterior surface and at least a portion of the cathode active surface. Seawater in the inter-electrode region serves as an electrolytic solution for passing ionic current, as a sink for accepting ions released by the electrodes during discharge, and as a reservoir where discharge products form (see paragraph 65).
A spacer component 650, 750 may be used to create the gap positively separating the electrodes and thereby retain the seawater electrolyte (electrolyte disposed external to the enclosed cavity) (see paragraph 67; FIGS. 6B and 7B).  Various types of interior and exterior spacer components may be used. Briefly, some of these include porous material layers, seawater flow-retarding layers or gaskets, or 
A lithium salt may be preloaded in the inter-electrode region. For instance, the salt may be imbibed within the structure of a material layer spacer component (see paragraph 121).
Visco does not explicitly teach that the volume of the enclosed cavity is larger in size than a volume of the anode disposed therein.
Salot teaches an assembly 1 for a lithium storage battery including an electrode formed by continuous thin layer 3, the continuous thin layer 3 comprising flat and parallel opposite first and second surfaces 3a and 3b.  The first surface 3a is free, while the second surface 3b is in contact with surface 2a of a current collector 2, in which the openings or recessed zones 4 constituting expansion cavities are made. Second surface 3b of electrode 3 is thus arranged on the free ends of the side walls delineating the recessed zones in current collector 2 (see paragraph 36; FIGS 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provided expansion cavities in the anode backplane of Visco because Salot teaches that the volumetric variation of the electrode is compensated by the fact that the collector comprises expansion cavities for the electrode (see paragraph 33).
Regarding claim 3, Visco teaches that the protective membrane architecture 134 can be a composite solid electrolyte composed of discrete layers, whereby the first 
Regarding claim 4, FIG. 2A clearly illustrates that the cross-sectional area of the anode enclosure 138 is constant along a longitudinal axis thereof.
Regarding claim 5, FIG. 2A clearly illustrates an orifice of the anode enclosure 138 within which the protective membrane architecture 134 is located.
Regarding claims 6 and 11, Visco teaches a composite 134 composed of an interlayer 432 between the solid electrolyte 434 (permeable membrane) and the active metal anode 132 whereby the interlayer is impregnated with anolyte. Thus, the architecture includes an active metal ion conducting separator layer with a non-aqueous anolyte (i.e., electrolyte about the anode), the separator layer being chemically compatible with the active metal and in contact with the anode; and a solid electrolyte layer that is substantially impervious (pinhole- and crack-free) ionically conductive layer chemically compatible with the separator layer and aqueous environments and in contact with the separator layer (see paragraph 93).
Regarding claims 8 and 17, Visco teaches that exemplary lithium salts include  LiPF6, LiBF-4 and LiSO3CF3 (see paragraph 96).
Regarding claims 9 and 18, Visco teaches that the protective membrane architecture 134 may comprise LiPON (lithium phosphorus oxynitride) (see paragraphs 91, 95 and 97).
Regarding claim 13, Visco teaches that the cathode 110 includes an active layer of the solid-electro-active component material 112 optionally adhered to a current collector 114. The active layer may be in the form of a compositionally homogenous 
Regarding claims 14-16, Visco teaches a multi-cell stack of the battery cells, wherein the individual cells are electronically connected to each other in a series, parallel or series-parallel arrangement.  The multi-cell stack may include various combinations of cells having double or single sided protected anodes in conjunction with double or single sided cathodes as described above. Typically, the cells are stacked in a common direction and aligned adjacent to each other in a stack (see paragraph 151).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,868,920. Although the claims at issue are not identical, they are not patentably distinct from each claims 1-7 and 10-16 of the present application are anticipated by claims 1-14 of the U.S. Patent No. 10,868,920.

Claims 8, 9, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,868,920 in view of Visco et al. (hereinafter “Visco”) (U.S. Pub. No. 2011/0269007, cited by Applicant).
Regarding claims 8 and 17, claims 1-14 of U.S. Patent No. 10,868,920 are silent as to the composition of the lithium salt.  Visco teaches that lithium salts include LiPF6, LiBF-4 and LiSO3CF3 (see paragraph 96).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claim 9 and 18, claims 1-14 of U.S. Patent No. 10,868,920 are silent as to the composition of the second portion.  Visco teaches that a protective structure for an enclosed anode may comprise LiPON (lithium phosphorus oxynitride) (see paragraphs 91, 95 and 97).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727